          Case 2:21-cv-00266-APG-NJK Document 14 Filed 09/10/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 Jerry Holman,                                         Case No.: 2:21-cv-00266-APG-NJK

 4          Petitioner,                              Order Granting Motion for Enlargement
                                                                    of Time
 5 v.
                                                                    [ECF No. 13]
 6 Calvin Johnson, et al.,

 7          Respondents.

 8         Respondents having filed a motion for enlargement of time (second request) (ECF No.

 9 13), and good cause appearing;

10         IT IS THEREFORE ORDERED that respondents' motion for enlargement of time

11 (second request) (ECF No. 13) is GRANTED. Respondents will have up to and including

12 October 25, 2021, to file an answer or other response to the amended petition (ECF No. 9).

13         DATED: September 10, 2021

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
